

EXHIBIT 10.27
NU SKIN ENTERPRISES, INC.
SECOND AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
STOCK OPTION AGREEMENT
This Stock Option Agreement, Participant's grant details (the "Grant Summary"),
which can be accessed on the Morgan Stanley StockPlan Connect Website at
www.stockplanconnect.com or the website of any other stock plan administrator
selected by the Company in the future, and the Appendix for Participant's
country, if any, (collectively, this "Agreement") set forth the terms and
conditions of the Options granted to Participant under the Second Amended and
Restated Nu Skin Enterprises, Inc. 2010 Omnibus Incentive Plan (the "Plan").  In
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Agreement, the terms and conditions of the Plan
shall prevail.  Unless otherwise defined herein, the capitalized terms in this
Agreement shall have the same defined meaning assigned to them in the Plan.
1.   Grant of Options.
1.1 Grant of Options.  Effective as of the date of grant specified in the Grant
Summary (the "Grant Date"), the Company grants to Participant Options to
purchase up to the number of Shares specified in the Grant Summary. The Options
are Nonqualified Stock Options. Options granted under this Agreement may not be
exercised at any time until such Options are vested, as provided in Section 1.2.
1.2 Vesting of Options. The Options shall vest on the dates and in the amounts
determined by the Committee and set forth in the Grant Summary, except as
otherwise provided in this Agreement, including pursuant to Sections 1.3 and 4.
1.3 Term of Options.
(a) In the event Participant's Continuous Service (as defined below) is
terminated for any reason prior to the full vesting of the Options, the Options
granted hereunder shall terminate to the extent they are not vested as of the
termination of Participant's Continuous Service, as determined in accordance
with Section 9(f) below, and Participant shall not have any right to exercise
such unvested Options.
(b) Subject to the provisions of the Plan and this Agreement, including Section
4 hereof, all Options granted hereunder that are vested but unexercised shall
terminate on the earliest to occur of:
(1) the date on which Participant's Continuous Service is terminated for Cause
(as defined in Section 1.6);
(2) [*] after the termination of Participant's Continuous Service for any reason
other than as a result of Participant's death or Disability (as defined below);
(3) 12 months after the termination of Participant's Continuous Service due to
Participant's death or Disability; or
 
 
 

--------------------------------------------------------------------------------

(4) the seventh anniversary of the Grant Date.
Notwithstanding the foregoing, if the exercise of the Options is prevented by
the Company within the applicable time periods set forth in Section 1.3(b)(2)
and (3) for any reason, the Options shall not expire before the date that is 30
days after the date that Participant is notified by the Company that the Options
are again exercisable, but in any event no later than the seventh anniversary of
the Grant Date.
For purposes of this Agreement:
"Continuous Service" means that Participant's service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated.  Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which Participant
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which Participant renders such service,
provided that there is no interruption or termination of Participant's
Continuous Service.  For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service.  Subject to the requirements of applicable
law, the Committee, in its sole discretion, shall determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.
"Disability" means Participant (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death, or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of
Participant's employer. Any question as to the existence of that Participant's
physical or mental impairment as to which Participant or Participant's
representative and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Participant and the
Company (or its Subsidiary, as applicable).  If Participant and the Company (or
its Subsidiary, as applicable) cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company or a Subsidiary and Participant
shall be final and conclusive for all purposes of the Options.
1.4 Exercise of Options. Exercisable Options may be exercised as provided on the
Morgan Stanley StockPlan Connect Website at www.stockplanconnect.com or the
website of any other stock plan administrator selected by the Company in the
future or by written notice of such exercise, in the form prescribed by the
Committee, to the person designated by the Committee at the corporate offices of
the Company. The notice shall specify the number of Options that are being
exercised. Full payment of the Option Price as specified in the Grant Summary
under "Grant Price" shall be made at the time of exercise in a manner set forth
in the Plan, or in such other manner as may be approved by the Committee,
consistent with the terms of the Plan, as it may be amended from time to time.
 
 
2

--------------------------------------------------------------------------------

1.5 Stockholder Rights.  Unless and until Shares are issued by the Company upon
exercise of the Options, Participant shall have none of the rights or privileges
of a shareholder of the Company (including voting, dividend and liquidation
rights) with respect to the Shares covered by the Options.
1.6 Change in Control.  Notwithstanding any provision in this Agreement to the
contrary, if, within six months prior to and in connection with a Change in
Control or within two years following such Change in Control, Participant's
employment is terminated (i) by the Company and its Subsidiaries without Cause,
or (ii) by Participant for Good Reason, the vesting of the Options governed by
this Agreement shall be accelerated such that all such Options shall be deemed
to be vested in full immediately prior to the termination of Participant's
employment.
For purposes of this Agreement:
"Cause" shall mean that Participant has engaged in any one of the following:
(a) a material breach by Participant of the Company's Key Employee Covenants or
any employment agreement, which breach is not cured within any applicable cure
period set forth the Company's Key Employee Covenants or employment agreement;
(b) any willful violation by Participant of any material law or regulation
applicable to the business of the Company or any of its Subsidiaries;
(c) Participant's conviction of, or a plea of guilty or nolo contendere to, a
felony or any willful perpetration of common law fraud (or analogous violation
of law in a jurisdiction outside the United States); or
(d) any other willful misconduct by Participant that is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any of its Subsidiaries.
For purposes of the foregoing, in determining whether a "material breach" has
occurred, or whether there has been a willful violation of a "material" law or
regulation, the standard shall be a breach or violation that is, or will
reasonably likely be, materially injurious to the financial condition or
business reputation of, or is, or will reasonably likely be, otherwise
materially injurious to, the Company or any of its Subsidiaries.
"Good Reason" shall mean the occurrence any of the following events that result
in a material negative change to Participant:
(a) without Participant's consent, a material reduction in the scope of
Participant's duties and responsibilities or the level of management to which
Participant reports;
(b) without Participant's consent, a reduction in base salary (other than an
across-the-board reduction of not more than 10% applicable to all similarly
situated employees);
(c) without Participant's consent, a material reduction in Participant's
benefits in the aggregate (in terms of benefit levels) from those provided to
Participant under any employee benefit plan, program and practice in which
Participant participates;
 
 
3

--------------------------------------------------------------------------------

(d) without Participant's consent, a relocation of Participant's principal place
of employment of more than 50 miles from Participant's primary residence;
(e) the failure of the Company to have a successor entity specifically assume
this Agreement or any employment agreement within 10 business days after a
Change in Control; or
(f) a material breach by the Company a successor entity of this Agreement or any
employment agreement.
Notwithstanding the foregoing, Good Reason shall only be found to exist if
Participant, not later than 90 days after the initial occurrence of an event
deemed to give rise to a right to terminate for Good Reason, has provided 30
days written notice to the Company prior to Participant's resignation indicating
and describing the event resulting in such Good Reason, and the Company does not
cure such event (other than the event in clause vi), which shall not be subject
to cure) within 90 days following the receipt of such notice from Participant.
2. Securities Law Compliance.  Participant represents that Participant has
received and carefully read a copy of the Prospectus for the Plan, together with
the Company's most recent Annual Report to Stockholders.  Participant hereby
acknowledges that Participant is aware of the risks associated with the Shares
and that there can be no assurance the price of the Shares will not decrease in
the future.  Participant hereby acknowledges no representations or statements
have been made to Participant concerning the value or potential value of the
Shares.  Participant acknowledges that Participant has relied only on
information contained in the Prospectus and has received no representations,
written or oral, from the Company or its employees, attorneys or agents, other
than those contained in the Prospectus or this Agreement.  Participant
acknowledges that the Company has made no representations or recommendations,
and is not providing any tax, legal or financial advice, regarding Participant's
participation in the Plan, or Participant's acquisition or sale of the
underlying Shares.  Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
3. Transfer Restrictions.  Participant shall not transfer, assign, sell,
encumber, pledge, grant a security interest in or otherwise dispose of the
Options subject to this Agreement in any manner other than by the laws of
descent or distribution, and shall be exercised, during the lifetime of
Participant, only by Participant.  Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void and shall
result in the automatic termination of the Options and this Agreement.
4. Forfeiture. If at any time during Participant's Continuous Service or at any
time during the 12-month period following termination of Participant's
Continuous Service, Participant engages in conduct that constitutes Cause (as
defined above), then at the election of the Committee, (a) this Agreement and
all Options granted hereunder shall terminate, and (b) Participant shall return
to the Company for cancellation all Shares held by Participant plus pay the
Company the amount of any proceeds received from the sale of any Shares to the
extent such Shares were issued pursuant to Options granted under this Agreement
that were exercised (i) during the 12-month period immediately preceding the
Cause, or (ii) on the date of or at any time after such Cause.
 
 
4

--------------------------------------------------------------------------------

5. Governing Plan Document.  This Agreement incorporates by reference all of the
terms and conditions of the Plan, as presently existing and as hereafter
amended.  Participant expressly acknowledges and agrees that the terms and
provisions of this Agreement are subject in all respects to the provisions of
the Plan.  Participant also expressly:
(a)
Acknowledges receipt of the Plan and represents that Participant is familiar
with the provisions of the Plan, and that Participant enters into this Agreement
subject to all of the provisions of the Plan;
 

(b)
Recognizes that the Committee has been granted complete authority to administer
the Plan in its sole discretion, and agrees to accept all decisions related to
the Plan and all interpretations of the Plan made by the Committee as final and
conclusive upon Participant and upon all persons at any time claiming any
interest through Participant in the Options or the Shares subject to this
Agreement; and
 

(c)
Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Participant from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that Participant (to the extent
Section 16(b) applies to Participant) shall not be exempt from such requirements
pursuant to Rule 16b-3 unless and until Participant shall comply with all
applicable requirements of Rule 16b-3, including without limitation, the
possible requirement that Participant must not sell or otherwise dispose of any
Shares acquired pursuant to Options unless and until a period of at least six
months shall have elapsed between the date upon which such Options were granted
to Participant and the date upon which Participant desires to sell or otherwise
dispose of such Shares.
 

6. Representations and Warranties.  As a condition to the receipt of any Shares
upon exercise of the Options, the Company may require Participant to make any
representations and warranties to the Company that legal counsel to the Company
may determine to be required or advisable under any applicable law or
regulation, including without limitation, representations and warranties that
the Shares are being acquired only for investment and without any present
intention or view to sell or distribute any such Shares.
7. Compliance With Law and Regulations.  Notwithstanding any other provision of
the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon exercise
of the Options prior to the completion of any registration or qualification of
the Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of the U.S. Securities and Exchange
Commission ("SEC") or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. 
Participant understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares.  Further, Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Agreement without Participant's
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.
 
 
5

--------------------------------------------------------------------------------

8. Responsibility for Taxes.  Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant's employer (the
"Employer"), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant's participation in the Plan and legally applicable to
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to Participant even if legally applicable to the Company or
the Employer ("Tax-Related Items") is and remains Participant's responsibility
and may exceed the amount actually withheld by the Company or the Employer. 
Participant further acknowledges that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including, but not limited to, the
grant, vesting or exercise of the Options, the subsequent sale of any Shares
acquired at exercise and the receipt of any dividends; and (b) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Options to reduce or eliminate Participant's liability for Tax-Related Items
or achieve any particular tax result.  Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.
In this regard, Participant authorizes the Company and/or the Employer, or the
respective agents of the Company and/or the Employer, at the Company's
discretion, to satisfy withholding obligations with respect to all Tax-Related
Items by one or a combination of the following:
(a)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Options either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant's behalf pursuant to this authorization);
 

(b)
withholding from Participant's wages or other cash compensation paid to
Participant by the Company and/or the Employer; or
 

(c)
withholding in Shares to be issued upon exercise of the Options.
 

Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable withholding
rates (up to the rate that will not cause an adverse accounting consequence or
cost, including pursuant to ASC Topic 718, as applicable). If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested Options, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant's participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with Participant's obligations in connection with
the Tax-Related Items.
 
 
6

--------------------------------------------------------------------------------

9. Nature of Grant.  In accepting the Options, Participant acknowledges,
understands and agrees that:
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
 

(b)
the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options even if Options have been granted in the past;
 

(c)
nothing in this Agreement or in the Plan shall confer upon Participant any right
to continue in the employment or service of the Employer, the Company or any
Subsidiary or be interpreted as forming an employment or services contract with
the Employer, the Company or any Subsidiary and shall not interfere with or
restrict any way the ability of the Employer, the Company or any Subsidiary, as
applicable, to terminate Participant's employment or service relationship, if
any;
 

(d)
all decisions with respect to future grants of Options or other grants, if any,
will be at the sole discretion of the Company;
 

(e)
Participant's participation in the Plan is voluntary;
 

(f)
in the event of the termination of Participant's Continuous Service (as defined
above) (for any reason whatsoever, whether or not later to be found invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant's employment agreement, if any), unless otherwise
determined by the Company, Participant's right to vest in the Options under the
Plan, if any, will terminate as of the date Participant is no longer actively
rendering services and will not be extended by any notice period (e.g.,
Participant's period of service would not include any contractual notice period
or any period of "garden leave" or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant's
employment agreement, if any); similarly, any right to exercise Options after
termination of Participant's Continuous Service will be measured from the date
Participant is no longer actively rendering services and will not be extended by
any notice period; the Committee shall have the exclusive discretion to
determine when Participant is no longer providing Continuous Service for
purposes of this Agreement, including whether Participant may still be
considered to be providing active service while on a leave of absence; and
 

(g)
 if Participant is providing services outside the United States, the following
additional provisions shall apply:
 

(1) Options and the Shares subject to Options, and the income and value of same,
are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculation of any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
 
 
7

--------------------------------------------------------------------------------

(2) Options and the Shares subject to Options, and the income and value of same,
are not intended to replace any pension rights or compensation;
(3) Options are an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company or to the Employer, and
Options are outside of the scope of Participant's employment agreement, if any;
(4) no claim or entitlement to compensation or damages shall arise from
forfeiture of Options resulting from termination of Participant's Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant's employment agreement, if any), and in
consideration of the grant of Options to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any of its Subsidiaries or the Employer, waives his or her ability,
if any, to bring any such claim, and releases the Company, its Subsidiaries and
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim; and
(5) neither the Company, the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between Participant's local currency and the
United States Dollar that may affect the value of Options or of any amounts due
to Participant pursuant to the exercise of Options or the subsequent sale of any
Shares acquired upon exercise.
10. Data Privacy Notice and Consent.  Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant's personal data, as described in this Agreement and
any other Option grant materials by and among, as applicable, the Employer, the
Company and Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant's participation in the Plan.
Participant understands that the Employer, the Company and Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant's favor ("Data"), for the exclusive purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to Morgan Stanley, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients'
country (e.g., the United States) may have different data privacy laws and
protections than Participant's country.  Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative.  Participant authorizes the Company,
Morgan Stanley and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
Participant's participation in the Plan, including any transfer of such Data as
may be required to a broker, escrow agent or other third party with whom the
Shares received upon exercise of Options may be deposited.  Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan.  Participant
understands that if he or she resides outside the United States, he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative.  Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If Participant  does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant's consent is that the Company
may not be able to grant Options or other equity awards to Participant or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant's ability to
participate in the Plan.  For more information on the consequences of his or her
refusal to consent or withdrawal of consent, Participant understands that he or
she may contact his or her local human resources representative.
 
 
8

--------------------------------------------------------------------------------

11.   Miscellaneous Provisions.
11.1 Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the sender's local mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the latest address on file or
at such other address as such party may designate by ten days advance written
notice under this Section to all other parties to this Agreement.
11.2 Waiver.  The failure of the Company in any instance to exercise any rights
under this Agreement, including the forfeiture rights under Section 4, shall not
constitute a waiver of any other rights that may subsequently arise under the
provisions of this Agreement or any other agreement between the Company and
Participant.  Participant acknowledges that no waiver by the Company of any
breach of any provision of this Agreement shall operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant, whether of like or different nature.
11.3 Imposition of Other Requirements & Participant Undertaking.  The Company
reserves the right to impose other requirements on Participant's participation
in the Plan, on the Options and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons.  Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out the foregoing or one or more of the
obligations or restrictions imposed on either Participant or the Shares pursuant
to the provisions of this Agreement.
11.4 Entire Contract.  This Agreement and the Plan constitute the entire
understanding and agreement of the parties with respect to the subject matter
contained herein.  This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan.
 
 
9

--------------------------------------------------------------------------------

11.5 Language.  If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
11.6 Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
11.7 Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon Participant, Participant's permitted assigns and the legal
representatives, heirs and legatees of Participant's estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Participant may not
assign this Agreement other than by the laws of decent and distribution.
11.8 Severability.  In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
11.9 Governing Law and Choice of Venue.  The Options and the provisions of this
Agreement shall be governed by, and subject to, the laws of the State of Utah,
United States, without regard to the conflict of law provisions, as provided in
the Plan. For purposes of litigating any dispute that arises under this
Agreement or this grant of Options, the parties hereby submit to and consent to
the jurisdiction of the State of Utah, agree that such litigation shall be
conducted in the courts of Utah County, Utah, or the federal courts of the
United States for the District of Utah, where this grant is made and/or to be
performed.
11.10    Appendix. Notwithstanding any provisions in this Agreement, the Options
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for Participant's country.  Moreover, if Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons.  The Appendix constitutes part of
this Agreement.
11.11    Insider Trading Restrictions/Market Abuse Laws.  Depending on
Participant's country of residence, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant's
ability to acquire or sell Shares or rights to Shares (e.g., Options) under the
Plan during such times as Participant is considered to have "inside information"
regarding the Company (as defined by the laws in Participant's country).  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy.  Participant is responsible for ensuring compliance with any
applicable restrictions and should consult Participant's personal legal advisor
on this matter.
 
 
10

--------------------------------------------------------------------------------

11.12 [Reserved].
By electronically accepting this Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement, including the Appendix.  Within six months of the Grant Date, if
Participant has not electronically accepted this Agreement on Morgan Stanley's
website, or the website of any other stock plan service provider appointed by
the Company, and has not otherwise rejected the grant, then this grant shall
automatically be deemed accepted, and Participant shall be bound by the terms
and conditions in the Plan and this Agreement, including the Appendix.
 
 
 
11

--------------------------------------------------------------------------------

APPENDIX


FOR PARTICIPANTS OUTSIDE THE U.S.
NU SKIN ENTERPRISES, INC.
SECOND AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the capitalized terms in this Appendix shall
have the same defined meaning assigned to them in the Plan and the Agreement.
This Appendix includes special country-specific terms and conditions that apply
to Participants in the countries listed below. This Appendix is part of the
Agreement.  This Appendix also includes information of which Participant should
be aware with respect to his or her participation in the Plan.  For example,
certain individual exchange control reporting requirements may apply upon
exercise of the Options and/or sale of Shares.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2014 and is provided for informational purposes.  Such
laws are often complex and change frequently, and results may be different based
on the particular facts and circumstances. As a result, the Company strongly
recommends that Participant does not rely on the information noted herein as the
only source of information relating to the consequences of Participant's
participation in the Plan because the information may be out of date at the time
the Options vest or are exercised, or Participant sells Shares acquired under
the Plan.
In addition, the information is general in nature and may not apply to
Participant's particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant's country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she currently is residing and/or working, transfers employment
after the Options are granted to him or her, or is considered a resident of
another country for local law purposes, the terms and conditions and/or
notifications contained herein may not be applicable to him or her, and the
Company shall, in its discretion, determine to what extent such terms and
conditions contained herein shall apply to him or her.
AUSTRALIA
Exercise of Options.  This provision supplements Section 1.4 of the Agreement.
If the Options vest when the Fair Market Value per Share is equal to or less
than the Option Price, Participant shall not be permitted to exercise the vested
Options.  The vested Options may be exercised only starting on the business day
following the first day on which the Fair Market Value per Share exceeds the
Option Price.  For the avoidance of doubt, this provision applies equally to any
unvested Options Participant holds upon transfer to Australia after the Grant
Date, unless otherwise determined by the Company in its sole discretion.
 
 
A-1

--------------------------------------------------------------------------------

Securities Law Information.  If Participant acquires Shares pursuant to the
Options and he or she offers Shares for sale to a person or entity resident in
Australia, Participant's offer may be subject to disclosure requirements under
Australian law. Participant should obtain legal advice on his or her disclosure
obligations prior to making any such offer.
Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers.  If an
Australian bank is assisting with the transaction, the bank will file the report
on the Participant's behalf.
Data Privacy Notice and Consent.  This provision supplements Section 10 of the
Agreement:
Participant's personal information will be held in accordance with the
Employer's privacy policy, a copy of which Participant can obtain by contacting
the Employer at the address indicated below.  The Employer's privacy policy
contains, among other things, details of how Participant can access and seek
correction of personal information held in connection with the Options, how
Participant can complain about a breach of the Australian Privacy Principles and
how the Employer will deal with such a complaint.  The Company can be contacted
at +1 (801) 345-1000.  Participant's employer can be contacted at
+61-2-9491-0900.
Data may be transferred to recipients located outside of Australia, including
the United States and any other country where the Company has operations. 
Employees are (and Participant acknowledges that he or she has been) provided
with a list of the Company's global offices as part of their data privacy
training.  The latest list can be accessed from time to time at
insider.nuskin.com.
BELGIUM
Accepting Options.  The Options must be accepted in writing either (a) within 60
days of the offer (for tax at offer), or (b) more than 60 days after the offer
(for tax at exercise).  Participant will receive a separate offer letter,
acceptance form and undertaking form in addition to the Agreement.  Participant
should refer to the offer letter for a more detailed description of tax
consequences related to the timing of accepting Options.  Participant should
consult his or her personal tax advisor with respect to completion of the
additional forms.
Foreign Asset/Account Reporting Information.  Participant is required to report
any security or bank account (including any brokerage account held by
Participant at Morgan Stanley) opened and maintained by Participant outside of
Belgium on his or her annual tax return.
CANADA
Securities Law Information.  Participant acknowledges and agrees that he or she
will sell Shares acquired through participation in the Plan only outside of
Canada through the facilities of a stock exchange on which the Shares are
listed.  The Shares are currently listed on the New York Stock Exchange in the
United States.
 
 
A-2

--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information.  Foreign property (including
Shares) held by Canadian residents must be reported annually on Form T1135
(Foreign Income Verification Statement) if the total value of such foreign
property exceeds C$100,000 at any time during the year.  It is not certain if
the Options constitute foreign property that needs to be reported on Form
T1135.  The form must be filed by April 30th of the following year.  It is the
Participant's responsibility to comply with applicable reporting obligations.
Method of Payment.  Due to regulatory considerations in Canada, Participant is
prohibited from surrendering Shares that Participant already owns or attesting
to the ownership of Shares to pay the Option Price or any Tax-Related Items in
connection with the Options.
The following provisions apply if Participant is resident in Quebec:
Data Privacy.  Participant hereby authorizes the Company, the Employer and their
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan.  Participant further authorizes the Company and its Subsidiaries to
disclose and discuss the Plan with their advisors.  Participant further
authorizes the Company and its Subsidiaries to record such information and to
keep such information in the his or her employee file.
Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
CHINA
The following provisions apply only to Participants who are subject to exchange
control restrictions imposed by the State Administration of Foreign Exchange
("SAFE"), as determined by the Company in its sole discretion:
Term of Options.  This provision supplements Section 1.3 of the Agreement:
Notwithstanding anything to the contrary in Section 1.3 of the Agreement, in the
event of Participant's termination of Continuous Service, Participant shall be
permitted to exercise the option for the shorter of (a) the post-termination
exercise period set forth in the Agreement and (b) six months (or such other
period as may be required by SAFE) after the termination of Participant's
Continuous Service.  At the end of the post-termination exercise period
specified by SAFE, any unexercised portion of the Options shall immediately
expire.
Exercise of Options. This provision supplements Section 1.4 of the Agreement:
The Options may be exercised only if and when the Company has completed the
registration of the Plan with SAFE and provided such registration remains
effective.  If the Company is unable to complete the registration or maintain
the registration, Participant will not be permitted to exercise any Options.
 
 
A-3

--------------------------------------------------------------------------------

Notwithstanding anything in Section 1.4 of the Agreement to the contrary,
Participant agrees to pay the Option Price and any Tax-Related Items solely by
means of a cashless sell-to-cover or cashless sell-all method of exercise.  To
complete a cashless sell-to-cover or cashless sell-all exercise, Participant
must provide irrevocable instructions to the broker to: (i) sell a portion or
all of the Shares to be issued upon exercise; (ii) use the proceeds to pay the
Exercise Price, brokerage fees and any applicable Tax-Related Items; and (iii)
remit the balance (if any) in cash to Participant pursuant to the procedures
described in the "Exchange Control Information" section below.  Participant
acknowledges that Morgan Stanley or such other broker as may be selected by the
Company in the future is under no obligation to arrange for the sale of the
Shares at any particular price.  Shares issued to Participant upon exercise must
be maintained in an account with Morgan Stanley or such other broker as may be
designated by the Company until the Shares are sold through that broker.
Exchange Control Information.  Participant understands and agrees that, to
facilitate compliance with exchange control requirements, Participant will be
required to immediately repatriate to China the cash proceeds from the sale of
the Shares acquired upon the exercise of the Options. Participant further
understands that, under local law, such repatriation of the cash proceeds will
be effectuated through a special exchange control account established by the
Company or its Subsidiary in China, and Participant hereby consents and agrees
that the proceeds from the sale of Shares acquired under the Plan may be
transferred to such special account prior to being delivered to Participant. 
The Company may deliver the proceeds to Participant in U.S. dollars or local
currency at the Company's discretion.  If the proceeds are paid in U.S. dollars,
Participant understands that he or she will be required to set up a U.S. dollar
bank account in China so that the proceeds may be deposited into this account.
If the proceeds are converted to local currency, there may be delays in
delivering the proceeds to Participant.  Participant agrees to bear the risk of
any currency fluctuation between the time the Shares are sold, either through
voluntary sale or through a mandatory sale arranged by the Company, or proceeds
are otherwise realized under the Plan and the time such proceeds are distributed
to Participant through the special exchange control account.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
DENMARK
Securities/Tax Reporting Information.  If Participant holds Shares acquired
under the Plan in a brokerage account with a broker or bank outside Denmark, he
or she is required to inform the Danish Tax Administration about the account. 
For this purpose, Participant must file a Form V (Erklaering V) with the Danish
Tax Administration.  Both Participant and the broker or bank must sign the Form
V.  By signing the Form V, the broker or bank undertakes an obligation, without
further request each year and not later than February 1 of the year following
the calendar year to which the information relates, to forward information to
the Danish Tax Administration concerning the Shares in the account. In the event
that the applicable broker or bank with which the account is held does wish to,
or, pursuant to the laws of the country in question, is not allowed to assume
such obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account and any Shares acquired at vesting and held in such account to the
Danish Tax Administration as part of his or her annual income tax return. By
signing the Form V, Participant authorizes the Danish Tax Administration to
examine the account.
 
 
A-4

--------------------------------------------------------------------------------

In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank), the brokerage account likely will be treated as a deposit account
because cash can be held in the account.  Therefore, Participant likely must
file a Form K (Erklaering K) with the Danish Tax Administration.  The Form K
must be signed both by Participant and by the applicable broker or bank where
the account is held.  By signing the Form K, the broker/bank undertakes an
obligation, without further request each year and not later than February 1 of
the year following the calendar year to which the information relates, to
forward information to the Danish Tax Administration concerning the content of
the account.  In the event that the applicable financial institution (broker or
bank) with which the account is held, does not wish to, or, pursuant to the laws
of the country in question, is not allowed to assume such obligation to report,
Participant acknowledges that he or she is solely responsible for providing
certain details regarding the foreign brokerage or bank account to the Danish
Tax Administration as part of his or her annual income tax return. By signing
the Form K, Participant authorizes the Danish Tax Administration to examine the
account.
Foreign Asset/Account Reporting Information.  If Participant establishes an
account holding Shares or an account holding cash outside Denmark, he or she
must report the account to the Danish Tax Administration.  The form may be
obtained from a local bank.  Please note that these obligations are separate
from and in addition to the obligations described above.
SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING
I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret mv. i
ansættelsesforhold ("Aktieoptionsloven") er medarbejderen ("Medarbejderen")
berettiget til i en særskilt skriftlig erklæring at modtage følgende oplysninger
vedrørende incitamentsordningen Second Amended and Restated 2010 Omnibus
Incentive Plan ("Planen") hos Nu Skin Enterprises, Inc. ("Selskabet").
Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for Medarbejderens tildeling af "Options"
er nærmere beskrevet i Planen, "Option Agreement" ("Aftalen") og det øvrige
tildelingsmateriale, som er blevet udleveret.    Begreber, der står med stort
begyndelsesbogstav i denne Arbejdsgivererklæring, men som ikke er defineret
heri, har samme betydning som de begreber, der er defineret i Planen eller
Aftalen.
1. Tidspunkt for tildeling af den vederlagsfri ret til at modtage aktier mod
opfyldelse af visse betingelser
   Tidspunktet for tildelingen af "Options" er den dato, hvor Bestyrelsens
Vederlagsudvalg ("Udvalget") godkendte tildelingen.
2. Kriterier og betingelser for tildeling af retten til senere at modtage aktier
 
 
A-5

--------------------------------------------------------------------------------

 Kun Selskabets Medarbejdere, bestyrelsesmedlemmer og konsulenter kan deltage i
Planen.  Tildeling af "Options" i henhold til Planen sker efter Selskabets eget
skøn og har til formål at give Selskabet og dets datterselskaber mulighed for at
 tiltrække og fastholde udvalgte medarbejdere, som forventes at bidrage til
Selskabets success og opnå langsigtede mål til gavn for Selskabets aktionærer. 
Medarbejderen har ikke nogen ret til eller noget krav på fremover at få tildelt
        "Options".
3. Modningstidspunkt eller -periode
 "Options" modnes over tid ("modningsperioden"), forudsat at Medarbejderen
stadig er ansat i eller arbejder for Selskabet eller et datterselskab, og alle
øvrige modningsbetingelser i Aftalen er opfyldt, medmindre "Options" modnes
eller       bortfalder på et tidligere tidspunkt af de årsager, der er anført i
Planen, og med forbehold for pkt. 5 i denne erklæring.
4. Udnyttelseskurs
   Der betales ingen udnyttelseskurs ved modning af "Options" eller udstedelse
af aktier til Medarbejderen.
5. Medarbejderens retsstilling i forbindelse med fratræden
 I henhold til Aktieoptionsloven vil "Options" i tilfælde af Medarbejderens
fratræden blive behandlet i overensstemmelse med Aktieoptionslovens §§ 4 og 5,
medmindre bestemmelserne i Planen og Aftalen er mere fordelagtige for
       Medarbejderen end Aktieoptionslovens §§ 4 og 5.  Hvis bestemmelserne i
Planen og Aftalen er mere fordelagtige for Medarbejderen, vil disse bestemmelser
være gældende for, hvordan "Options" behandles i forbindelse
med                          Medarbejderens fratræden.
6. Økonomiske aspekter ved at deltage i Planen
  Tildelingen af "Options" har ingen umiddelbare økonomiske konsekvenser for
Medarbejderen.  Værdien af "Options" indgår ikke i beregningen af feriepenge,
pensionsbidrag eller andre lovpligtige, vederlagsafhængige ydelser.
  Ordinære aktier er finansielle instrumenter.  Den fremtidige værdi af de
underliggende aktier i forbindelse med "Options" kendes ikke og kan ikke
forudsiges med sikkerhed.
HONG KONG
Restriction on Sale of Shares.  Should any portion of the Options vest within
six months of the Grant Date, Participant agrees that Participant will not
dispose of the Shares acquired at exercise prior to the six-month anniversary of
the Grant Date.
Securities Law Information.  Warning:  The Options and any Shares issued upon
exercise do not constitute a public offering of securities under Hong Kong law
and are available only to selected Employees, Directors and Consultants of the
Company or its Subsidiaries.  The Agreement, including this Appendix, the Plan
and other grant documents have not been prepared in accordance with and are not
intended to constitute a "prospectus" for a public offering of securities under
the applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong.  If Participant is in any
doubt about any of the contents of the Agreement, including this Appendix, or
the Plan, or any other grant documents, Participant should obtain independent
professional advice.
 
A-6

--------------------------------------------------------------------------------

 
HUNGARY
There are no country-specific provisions.
INDONESIA
Exchange Control Information.  If Participant remits proceeds from the sale of
Shares or the receipt of any dividends paid on such Shares into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. 
For transactions of US$10,000 or more, a description of the transaction must be
included in the report.  Although the bank through which the transaction is made
is required to make the report, Participant must complete a "Transfer Report
Form."  The Transfer Report Form should be provided to Participant by the bank
through which the transaction is made.
JAPAN
Exchange Control Information.  If the Participant acquires Shares valued at more
than ¥100,000,000 in a single transaction, Participant must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the purchase of the Shares.  In addition, if Participant pays more
than ¥30,000,000 in a single transaction for the purchase of Shares when
Participant exercises the Options, Participant must file a Payment Report with
the Ministry of Finance through the Bank of Japan by the 20th day of the month
following the month in which the payment was made.  The precise reporting
requirements vary depending on whether or not the relevant payment is made
through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition
Report.  Therefore, if the total amount that Participant pays upon a one-time
transaction for exercising this option and purchasing shares of common stock
exceeds ¥100,000,000, then Participant must file both a Payment Report and a
Securities Acquisition Report.
Foreign Asset/Account Reporting Information.  Participant will be required to
report details of any assets (including any Shares or the receipt of any
dividends paid on such Shares acquired under the Plan) held outside of Japan as
of December 31st of each year, to the extent such assets have a total net fair
market value exceeding ¥50 million.  Such report will be due by March 15th of
the following year.  Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to Participant and
whether Participant will be required to report details of any outstanding
Options or Shares held by Participant in the report.
 
A-7

--------------------------------------------------------------------------------

 
KOREA
Exchange Control Information.  Participants who realize US$500,000 or more from
the sale of Shares or the receipt of any dividends paid on such Shares in a
single transaction are required to repatriate the proceeds to Korea within 18
months of receipt.
Foreign Asset/Account Reporting Information.  Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  Participant should consult with his or her
personal tax advisor to determine how to value Participant's foreign accounts
for purposes of this reporting requirement and whether Participant is required
to file a report with respect to such accounts.
MALAYSIA
Director Notification Information.  If Participant is a director of a Malaysian
Subsidiary, Participant is subject to certain notification requirements under
the Malaysian Companies Act, 1965.  Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when Participant receives an interest
(e.g., Options) in the Company or any related companies.  In addition,
Participant must notify the Malaysian Subsidiary when Participant sells shares
of the common stock of the Company or any related company (including when
Participant sells Shares acquired under the Plan).  These notifications must be
made within fourteen days of acquiring or disposing of any interest in the
Company or any related company.
Data Privacy Notice and Consent.  This provision replaces in its entirety
Section 10 of the Agreement:
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant's personal data, as
described in this Agreement and any other Option grant materials by and among,
as applicable, the Employer, the Company and Subsidiaries for the exclusive
purpose of implementing, administering and managing Participant's participation
in the Plan.
 
 
 
 
 
Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian dan apa-apa
bahan Opsyen yang lain oleh dan di antara, seperti yang berkenaan, Majikan,
Syarikat dan Anak-anak Syarikat untuk tujuan yang eksklusif bagi melaksanakan,
mentadbir dan menguruskan penyertaan Peserta di dalam Pelan.
 
 
 
 
 
 
 
 

 
A-8

--------------------------------------------------------------------------------

Participant understands that the Employer, the Company and Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant's favor, for the exclusive purpose of implementing,
administering and managing the Plan ("Data").  The Data is supplied by the
Employer and also by me through information collected in connection with the
Agreement and the Plan.
 
 
 
 
 
 
Peserta memahami bahawa Majikan, Syarikat and Anak-anak Syarikat mungkin
memegang maklumat peribadi tertentu tentang Peserta, termasuk, tetapi tidak
terhad kepada, nama Peserta, alamat rumah dan nombor telefon, tarikh lahir,
nombor insurans sosial atau nombor pengenalan lain, gaji, kewarganegaraan,
jawatan, apa-apa Syer atau jawatan pengarah yang dipegang dalam Syarikat,
butir-butir semua Opsyen, atau apa-apa hak lain atas Syer yang dianugerahkan, 
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedah Peserta, untuk tujuan eksklusif bagi melaksanakan,
mentadbir dan menguruskan Pelan tersebut ("Data"). Data tersebut dibekalkan oleh
Majikan dan juga oleh saya berkenaan dengan Perjanjian dan Pelan.
 

 
 
A-9

--------------------------------------------------------------------------------

 
Participant understands that Data will be transferred to Morgan Stanley, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients'
country (e.g., the United States) may have different data privacy laws and
protections than Participant's country. Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative at +60-03-2170-7700. Participant
authorizes the Company, Morgan Stanley and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant's participation in the
Plan, including any transfer of such Data as may be required to a broker, escrow
agent or other third party with whom the Shares received upon exercise of
Options may be deposited.  Participant understands that Data will be held only
as long as is necessary to implement, administer and manage his or her
participation in the Plan.  Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant  does not
consent, or if Participant later seeks to revoke his or her consent, his or her
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing Participant's
consent is that the Company may not be able to grant Participant Options or
other equity awards or administer or maintain such awards.  Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant's ability to participate in the Plan.  For more information
on the consequences of his or her refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
 
 
 
 
Peserta memahami bahawa Data ini akan dipindahkan kepada Morgan Stanley, atau
mana-mana pembekal perkhidmatan pelan saham lain sebagaimana yang dipilih oleh
Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan, pentadbiran
dan pengurusan Pelan. Peserta memahami bahawa penerima-penerima Data mungkin
berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara Peserta. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh meminta satu senarai yang mengandungi nama-nama dan alamat-alamat
penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan peserta di +60-03-2170-7700. Peserta memberi kuasa kepada Syarikat, 
Morgan Stanley dan mana-mana penerima-penerima kemungkinan lain yang mungkin
akan membantu Syarikat (pada masa sekarang atau pada masa depan) dengan
melaksanakan, mentadbir dan menguruskan Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, bagi tujuan melaksanakan, mentadbir dan menguruskan penyertaan
Peserta di dalam Pelan, termasuk segala pemindahan Data tersebut sebagaimana
yang dikehendaki kepada broker, egen eskrow atau pihak ketiga  dengan siapa
Saham diterima semasa peletakhakan Opsyen mungkin didepositkan.  Peserta
memahami bahawa Data hanya akan disimpan selagi ia adalah diperlukan untuk
melaksanakan, mentadbir, dan menguruskan penyertaan peserta dalam Pelan. Peserta
memahami bahawa sekiranya peserta menetap di luar Amerika Syarikat, peserta
boleh, pada bila-bila masa, melihat Data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatan.  Selanjutnya, Peserta memahami bahawa peserta memberikan persetujuan
di sini secara sukarela semata-mata. Sekiranya Peserta tidak bersetuju, atau
sekiranya Peserta kemudian membatalkan persetujuannya, status pekerjaan atau
perkhidmatan dan kerjaya Peserta dengan Majikan tidak akan terjejas;
satu-satunya akibat buruk sekiranya Peserta tidak bersetuju atau menarik balik
persetujuan Peserta adalah bahawa Syarikat tidak akan dapat memberikan Opsyen
atau anugerah ekuiti lain atau mentadbir atau mengekalkan anugerah-anugerah
tersebut kepada Peserta. Oleh itu, Peserta memahami bahawa keengganan atau
penarikan balik persetujuan peserta boleh menjejaskan keupayaan Peserta untuk
mengambil bahagian dalam Pelan. Untuk maklumat lebih lanjut mengenai
akibat-akibat keengganan Peserta untuk memberikan keizinan atau penarikan balik
keizinan, Peserta memahami bahawa Peserta boleh menghubungi wakil sumber manusia
tempatan.

 
A-10

--------------------------------------------------------------------------------

NEW ZEALAND
There are no country-specific provisions.
PHILIPPINES
Securities Law Information.  The sale or disposal of Shares acquired under the
Plan may be subject to certain restrictions under Philippines securities laws. 
Those restrictions should not apply if the offer and resale of the Shares takes
place outside of the Philippines through the facilities of a stock exchange on
which the Shares are listed.  The Shares are currently listed on the New York
Stock Exchange in the United States.
RUSSIA
Exchange Control Information.  Participant acknowledges that he or she must
repatriate the proceeds from the sale of Shares and any dividends received in
relation to the Options within a reasonably short time of receipt.  Such amounts
must be initially credited to Participant through a foreign currency account
opened in his or her name at an authorized bank in Russia.  After the funds are
initially received in Russia, they may be further remitted to foreign banks,
provided certain requirements are satisfied.  Participant must notify the
Russian tax authorities about the opening/closing of each foreign account within
one month of the account opening/closing and provide account balances in each
foreign account as of the beginning of each calendar year.  Participant is
encouraged to contact his or her personal advisor with respect to satisfying the
above-described currency rules, as significant penalties may apply in the case
of non-compliance with exchange control requirements and because such exchange
control requirements may change.
Securities Law Information.  These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of Shares in
Russia. The issuance of Shares pursuant to the Options described herein has not
and will not be registered in Russia and hence, the Shares described herein may
not be admitted or used for offering, placement or public circulation in
Russia.  Participant acknowledges and agrees that he or she will sell Shares
acquired through participation in the Plan only outside of Russia through the
facilities of a stock exchange on which the Shares are listed.  The Shares are
currently listed on the New York Stock Exchange in the United States.
Data Privacy Notice and Consent.  Participant hereby acknowledges that he or she
has read and understood the terms regarding collection, processing and transfer
of Data contained in Section 10 of the Agreement and, by accepting the Option,
Participant agrees to such terms.  In this regard, upon request of the Company
or the Employer, Participant agrees to provide an executed data privacy consent
form to the Employer or the Company, or any other agreements or consents that
the Company and/or the Employer may deem necessary to obtain Participant's
consent to collect, process or transfer Participant's Data for purposes of
administering his or her participation in the Plan under the data privacy laws
in Russia, either now or in the future.  Participant understands that he or she
will not be able to participate in the Plan if he or she fails to execute any
such consent or agreement.
 
A-11

--------------------------------------------------------------------------------

SINGAPORE
Securities Law Information.  The grant of Options is being made in reliance on
the "Qualifying Person" exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) ("SFA").  The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. 
Participant should note that the Options are subject to section 257 of the SFA
and he or she will not be able to make (i) any subsequent sale of Shares in
Singapore or (ii) any offer of such subsequent sale of Shares subject to the
Options in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.
Director Notification Information.  If Participant is a director, associate
director or shadow director of a Singapore Subsidiary, Participant is subject to
certain notification requirements under the Singapore Companies Act.  Among
these requirements is an obligation to notify the Singapore Subsidiary in
writing when Participant receives an interest (e.g., Options) in the Company or
any related company.  In addition, Participant must notify the Singapore
Subsidiary when Participant sells shares of the common stock of the Company or
any related company (including when Participant sells Shares acquired under the
Plan).  These notifications must be made within two business days of acquiring
or disposing of any interest in the Company or any related company.  In
addition, a notification must be made of Participant's interests in the Company
or any related company within two business days of becoming a director,
associate director or shadow director.
SWEDEN
There are no country-specific provisions.
TAIWAN
Exchange Control Information.  Participant may remit foreign currency (including
proceeds from the sale of Shares or the receipt of any dividends paid on such
Shares) into or out of Taiwan up to US$5,000,000 per year without special
permission.  If the transaction amount is TWD500,000 or more in a single
transaction, Participant must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.
A-12

--------------------------------------------------------------------------------

 
THAILAND
Exchange Control Information.  If the proceeds from the sale of Shares or the
receipt of any dividends paid on such Shares are equal to or greater than
US$50,000 or more in a single transaction, Participant must repatriate the
proceeds to Thailand immediately upon receipt and convert the funds to Thai Baht
or deposit the proceeds in a foreign currency deposit account maintained by a
bank in Thailand within 360 days of remitting the proceeds to Thailand.  In
addition Participant must report the inward remittance to the Bank of Thailand
on a foreign exchange transaction form.  If Participant fails to comply with
these obligations, Participant may be subject to penalties assessed by the Bank
of Thailand.  Because exchange control regulations change frequently and without
notice, Participant should consult his or her personal advisor before selling
Shares to ensure compliance with current regulations.  Participant is
responsible for ensuring compliance with all exchange control laws in Thailand,
and neither the Company nor any of its Subsidiaries will be liable for any fines
or penalties resulting from his or her failure to comply with applicable laws.
A-13